-Defendant was convicted by a City Magistrate, holding a Court of -Special Sessions of the City of New York, Borough of Queens, of a violation of section 986 of the Penal Law (book-making). The information charges that he unlawfully engaged in hook-making; that he received sums of money from divers persons as bets upon the results of horse races to be run, and recorded and registered bets upon the results of horse races to be run. Although defendant might have been found guilty of the crime of forwarding a wager (People v. McGuire, 275 H. Y. 521) there is no evidence to sustain the conviction of the crimes with which he was charged. {People v. Lambrix, 204 H. Y. 261; People v. Richardson, 287 H.' Y. 563; People v. Soshtaim, 288 H. Y. 658; People v. Marra, 289 H. Y. 703.) Judgment of conviction reversed on the law, the information dismissed, and the fine remitted. Close, P. J., Adel and Taylor, JJ., concur; Carswell and Lewis, JJ., dissent and vote to affirm.